DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Saito, JP 2015207949 A (Saito) has been newly added to teach the newly added claim limitations.
Claims 1-13 are pending; claims 1, 3, 4, 5, 7, 8, and 12 have been amended.
The Double Patenting Rejection has not been overcome by Applicant’s amendments.
The claim objections made to claims 4-7 and 9 have been withdrawn due to Applicant’s amendments.

Double Patenting
Non-Statutory Obviousness-Type Double Patenting: Rejection Based on Anticipation Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,496,864 B2. It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. Both teach reset and detecting with an analog-to-digital converter for converting analog signals to digital signals; wherein the reference signals decrease at a first and second voltage; wherein the first start voltage is different from the second start voltage; and wherein the reference signal generator is configured to adjust a magnitude of the start voltage based on the digital signal.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,496,864 B2. It is clear that all the elements of the application claim 2 are to be found in patent claim 1 (as the application claim 2 fully encompasses patent claim 1).  The difference between the application claim 2 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 2 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. Both teach wherein the first start voltage is higher than the second start voltage.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,496,864 B2. It is clear that all the elements of the application claim 3 are to be found in patent claim 1 (as the application claim 3 fully encompasses patent claim 1).  The difference between the application claim 3 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 3.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 3 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. Both teach wherein the first and second reference signals decrease at a first rate.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,496,864 B2. It is clear that all the elements of the application claim 12 are to be found in patent claim 1 (as the application claim 12 fully encompasses patent claim 1).  The difference between the application claim 12 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 12 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. Both teach reset and detecting with an analog-to-digital converter for converting analog signals to digital signals; wherein the reference signals decrease at a first and second voltage; wherein the first start voltage is different from the second start voltage; and wherein the reference signal generator is configured to adjust a magnitude of the start voltage based on the digital signal..
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,496,864 B2. It is clear that all the elements of the application claim 13 are to be found in patent claim 1 (as the application claim 13 fully encompasses patent claim 1).  The difference between the application claim 13 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 13 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. Both teach wherein the first start voltage is higher than the second start voltage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al., US 2008/0192127 A1 (Sakai), He et al., US 2017/0124370 A1 (He), and further in view of Saito, JP 2015207949 A (Saito).
Regarding claim 1, Sakai teaches a fingerprint sensor device (fingerprint detection device)([0029] and [0396]), comprising: 
a pixel array (pixel array unit 10)(Fig. 1; [0099]) including a first node (wherein the readout-current control unit 24 reads out the pixel signal to unit pixels 3 of the pixel array unit 10)(Fig. 1; [0076-0077] and [0103]) configured to store a first analog signal by resetting the first node (reset level)([0105]) and a second analog signal by detecting a received light (true signal level corresponding to the amount of received light)([0105]);
a reference signal generator (reference signal control unit 25 to generate reference signal Vslop)(Figs. 1 and 2; [0076]) configured to generate a first reference signal having a first start voltage (the first reference signal (i.e. Vslop during the reset level) with reset level Srst)(Figs. 1 and 2; [0110-0113], [0134-0136], and [0139]) and 
a second reference signal having a second start voltage different from the first start voltage (the second reference signal (i.e. Vslop during the signal level) with signal level Ssig)(Figs. 1 and 2; [0110-0113], [0134], and [0143]); and 
an analog-to-digital converter (AD (analog-to-digital) circuit 250)(Fig. 1; [0080]) configured to 
perform a first analog-to-digital conversion operation (performing analog to digital conversion in AD circuits 250)(Fig. 1; [0110]) on the first analog signal (analog pixel signals; such as the reset level)(Figs. 1 and 2; [0105] and [0110-0113]) by comparing the first reference signal with the first analog signal and to generate a first digital signal (generating a digital signal by comparing the first reference signal (i.e. Vslop during the reset level) with reset level Srst)(Figs. 1 and 2; [0110-0113], [0134-0136], and [0139]); and 
perform a second analog-to-digital conversion operation (performing analog to digital conversion in AD circuits 250)(Fig. 1; [0110]) on the second analog signal (analog pixel signals; such as the signal level)(Figs. 1 and 2; [0105] and [0110-0113]) by comparing the second reference signal with the second analog signal and to generate a second digital signal (generating a digital signal by comparing the second reference signal (i.e. Vslop during the signal level) with signal level Ssig)(Figs. 1 and 2; [0110-0113], [0134], and [0143]), 
(wherein Vslop, during the reset level, decreases at SLP_ini)(Fig. 2; [0136-0137]) from the first start voltage (from an initial voltage SLP_ini at time t10 and the counter is at 0)(Fig. 2; [0135-0137]) for the first analog-to-digital conversion operation (for analog to digital conversion)(Fig. 2; [0110-0113] and [0133]) and 
the second reference signal decreases (wherein Vslop, during the signal level, decreases at SLP_ini)(Fig. 2; [0133-0134] and [0143]) from the second start voltage (from a second start voltage at the time past t20 when the counter is again at 0; Vsig)(Fig. 2; [0134] and [0143]) for the second analog-to-digital conversion operation (for analog to digital conversion)(Fig. 2; [0110-0113] and [0133]), and 
wherein the first start voltage is different from the second start voltage (wherein the first start voltage SLP_ini at time t10 is different from the second start voltage Vsig at time past t20)(Fig. 2; [0137] and [0143]).  
Sakai teaches that the “imaging” includes not only image capturing during normal camera photographing but also fingerprint detection and the like ([0029] and [0396]) such as by detecting a true signal level (corresponding to an amount of received light)([0105]). However, Sakai does not explicitly teach detecting a fingerprint of a user.
He provides optical anti-proofing techniques in fingerprints sensing in devices or systems that use fingerprint identification for controlling access (Abstract); and wherein detecting fingerprint patterns of a user using the detected reflected light (Fig. 1A; [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai to include using the imaging device for fingerprint detection in Sakai ([0029]) to include explicitly detecting a fingerprint of a user as in He, since it can provide a number potential advantages including cost reduction, layout size reduction, and simplicity in design, for example (He; [0156]).
Sakai teaches a mechanism for converting analog pixel signals detected by the respective unit pixels of the pixel array into digital signals (Fig. 2; [0132]); and wherein the first start voltage is higher than the second start voltage (wherein the first start voltage SLP_ini at time t10 is higher than the second start voltage Vsig at time past t20)(Fig. 2; [0137] and [0143]). (Abstract).
However, neither explicitly teach wherein at least one of a magnitude of the second start voltage or a magnitude of a first rate of change in at least one of the first or second reference signals is adjusted based on a magnitude of the first digital signal.
Saito teaches a solid state imaging device ([0011]); that includes an analog-to-digital converter (AD converter)([0015]), a reference signal having a reference voltage Vramp (Fig. 3; [0017]), and a digital signal ([0017]); wherein at least one of a magnitude of the second start voltage (the second start voltage of Vramp being at time t307)(Fig. 3; [0035-0037]) or a magnitude of a first rate of change in at least one of the first or second reference signals is adjusted based on a magnitude of the first digital signal (wherein the second start voltage (Vramp at time t307) is adjusted based on the magnitude of the digital signal)([0036]) (wherein the digital signal is a count value Cramp)([0015] and [0017]) (and wherein the reference voltage Vramp corresponds to the count value Cramp)([0017]) (and wherein the count value M ([0031]) the initial voltage of the reference voltage Vramp is changed to an offset voltage Voffset corresponding to the value M of the counter 105)(Fig. 3; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include changing the starting voltage of the reference voltage based on the digital signal since the start voltage of the reference voltage Vramp at the time of AD conversion of the pixel signal can be a voltage offset by the value M, the AD conversion time can be shortened (Saito; [0047]) and thus providing a solid-state imaging device which is advantageous in shortening a time required for AD conversion and reducing power consumption (Saito; [0012]).

Regarding claim 2, Sakai teaches wherein the first start voltage is higher than the second start voltage (wherein the first start voltage SLP_ini at time t10 is higher than the second start voltage Vsig at time past t20)(Fig. 2; [0137] and [0143]).  

Regarding claim 3, Sakai teaches wherein the first reference signal decreases at the first rate from the first start voltage during a reset period (wherein the Vslop, within the reset level, decreases at a first rate (RAMP) at the first voltage SLP_ini during a reset period)(Fig. 2; [0145]) and the second reference 40Atty. Dkt. No. 9862-000734-US-COAsignal decreases at the first rate from the second start voltage during a detection period (wherein the Vslop, within the signal level, wherein the RAMP has the same tilt (i.e. rate) from a second start voltage of Vsig during the signal/detection level)(Fig. 2; [0143] and [0146]).  

Regarding claim 4, He teaches the pixel array (the sensor chip 402 includes an array of sensor pixels)(Fig. 4A; [0081]) further comprising a sensing electrode (conductive sensing electrodes of individual sensor pixels in the sensor chip 402)(Fig. 4A; [0081]) formed above a substrate (wherein the sensor chip 402 is formed above a substrate carrier 404)(Fig. 4A; [0081]).  

Regarding claim 5, He teaches wherein the sensing electrode is configured to form a detection capacitor together with the fingerprint (each sensor pixel of the sensor chip 402 generates an output signal (e.g. a voltage) based on a capacitance of a capacitor associated with a ridge or valley of the finger 401)(Figs. 4A and 4B; [0081-0082]).  

Regarding claim 6, He teaches the pixel array (the sensor chip 402 includes an array of sensor pixels)(Fig. 4A; [0081]) further comprising an insulation layer (protective film or cover layer 406 can include an insulator such as glass)(Fig. 4A; [0081]) on the sensing electrode (wherein a protective film or cover layer 406 is disposed over the sensor chip 402)(Fig. 4A; [0081]).  

Regarding claim 7, He teaches wherein the insulation layer includes glass (protective film or cover layer 406 can include an insulator such as glass)(Fig. 4A; [0081]).  

Regarding claim 9, He teaches wherein the first node (photodetector/photodiode 714)(Fig. 7A; [0096]) is configured to be connected to a ground (ground terminal)(Fig. 7A; [0100]) and a reset voltage (reset based on the voltage into the integrator circuitry 718)(Fig. 7A; [0100]).  

Regarding claim 12, Sakai teaches a fingerprint sensor device (fingerprint detection device)([0029] and [0396]), comprising: 
a reference signal generator (reference signal control unit 25 to generate reference signal Vslop)(Figs. 1 and 2; [0076]) configured to generate a first reference signal having a first start voltage (the first reference signal (i.e. Vslop during the reset level) with reset level Srst)(Figs. 1 and 2; [0110-0113], [0134-0136], and [0139]) and a second reference signal having a second start voltage different from the first start voltage (the second reference signal (i.e. Vslop during the signal level) with signal level Ssig)(Figs. 1 and 2; [0110-0113], [0134], and [0143]); and 
an analog-to-digital converter (AD (analog-to-digital) circuit 250)(Fig. 1; [0080]) configured to perform a first analog-to-digital conversion operation (performing analog to digital conversion in AD circuits 250)(Fig. 1; [0110]) on a first analog signal (analog pixel signals; such as the reset level)(Figs. 1 and 2; [0105] and [0110-0113]) provided from a pixel array (pixel array unit 10)(Fig. 1; [0099]) by comparing the first reference signal with the first analog signal during a reset period (reset level)([0105]) and to generate a first digital signal (generating a digital signal by comparing the first reference signal (i.e. Vslop during the reset level) with reset level Srst)(Figs. 1 and 2; [0110-0113], [0134-0136], and [0139]); and 
perform a second analog-to-digital conversion operation (performing analog to digital conversion in AD circuits 250)(Fig. 1; [0110]) on a second analog signal (analog pixel signals; such as the signal level)(Figs. 1 and 2; [0105] and [0110-0113]) provided from the pixel array (pixel array unit 10)(Fig. 1; [0099]) by comparing the second reference signal with the second analog signal during a received light (true signal level corresponding to the amount of received light)([0105]) and to generate a second digital signal (generating a digital signal by comparing the second reference signal (i.e. Vslop during the signal level) with signal level Ssig)(Figs. 1 and 2; [0110-0113], [0134], and [0143]), 
wherein the first reference signal decreases (wherein Vslop, during the reset level, decreases at SLP_ini)(Fig. 2; [0136-0137]) from the first start voltage (from an initial voltage SLP_ini at time t10 and the counter is at 0)(Fig. 2; [0135-0137]) for the first analog-to-digital conversion operation (for analog to digital conversion)(Fig. 2; [0110-0113] and [0133]) and the second reference signal decreases (wherein Vslop, during the signal level, decreases at SLP_ini)(Fig. 2; [0133-0134] and [0143]) from the second start voltage (from a second start voltage at the time past t20 when the counter is again at 0; Vsig)(Fig. 2; [0134] and [0143]) for the second analog-to-digital conversion operation (for analog to digital conversion)(Fig. 2; [0110-0113] and [0133]), and 
wherein the first start voltage is different from the second start voltage (wherein the first start voltage SLP_ini at time t10 is different from the second start voltage Vsig at time past t20)(Fig. 2; [0137] and [0143]), and wherein the first analog signal has higher voltage than the second analog signal (wherein the voltage Srst of Vx is higher than the voltage Ssig of Vx)(Fig. 2; [0139] and [0143]).  
Sakai teaches that the “imaging” includes not only image capturing during normal camera photographing but also fingerprint detection and the like ([0029] and [0396]) such as by detecting a true signal level (corresponding to an amount of received light)([0105]). However, Sakai does not explicitly teach detecting during a detection period; such as a fingerprint of a user.
He teaches optical anti-proofing techniques in fingerprints sensing in devices or systems that use fingerprint identification for controlling access (Abstract); and wherein detecting fingerprint patterns of a user using the detected reflected light (Fig. 1A; [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai to include using the imaging device for fingerprint detection in Sakai ([0029]) to include explicitly detecting a fingerprint of a user as in He, since it can provide a number potential advantages including cost reduction, layout size reduction, and simplicity in design, for example (He; [0156]).
(Abstract).
However, neither explicitly teach wherein at least one of a magnitude of the second start voltage or a magnitude of a first rate of change in at least one of the first or second reference signals is adjusted based on a magnitude of the first digital signal.
Saito teaches a solid state imaging device ([0011]); that includes an analog-to-digital converter (AD converter)([0015]), a reference signal having a reference voltage Vramp (Fig. 3; [0017]), and a digital signal ([0017]); wherein at least one of a magnitude of the second start voltage (the second start voltage of Vramp being at time t307)(Fig. 3; [0035-0037]) or a magnitude of a first rate of change in at least one of the first or second reference signals is adjusted based on a magnitude of the first digital signal (wherein the second start voltage (Vramp at time t307) is adjusted based on the magnitude of the digital signal)([0036]) (wherein the digital signal is a count value Cramp)([0015] and [0017]) (and wherein the reference voltage Vramp corresponds to the count value Cramp)([0017]) (and wherein the count value M ([0031]) the initial voltage of the reference voltage Vramp is changed to an offset voltage Voffset corresponding to the value M of the counter 105)(Fig. 3; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include changing the starting voltage of the reference voltage based on the digital signal since the start voltage of the reference voltage Vramp at the time of AD conversion of the pixel signal can be a voltage offset by the value M, the AD conversion time can be shortened (Saito; [0047]) and thus providing a solid-state imaging device which is advantageous in shortening a time required for AD conversion and reducing power consumption (Saito; [0012]).

Regarding claim 13, Sakai teaches wherein the first start voltage is higher than the second start voltage (wherein the first start voltage SLP_ini at time t10 is higher than the second start voltage Vsig at time past t20)(Fig. 2; [0137] and [0143]).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al., US 2008/0192127 A1 (Sakai), He et al., US 2017/0124370 A1 (He), Saito, JP 2015207949 A (Saito), and further in view of Matsumoto et al., US 2008/0170137 A1 (Matsumoto).
Regarding claim 8, Sakai teaches wherein the reference signal generator is configured to have a first rate (the reference-signal generating unit 27 includes information for equalizing a rate of change of digital data with respect to time such that the reference signal Vslop in every comparison processing basically has the same tilt (rate of change))([0109]). He provides optical anti-proofing techniques in fingerprints sensing in devices or systems that use fingerprint identification for controlling access (Abstract). Saito teaches a solid state imaging device ([0011]) that includes an analog-to-digital converter (AD converter)([0015]). However, none explicitly teaches wherein the reference signal generator is configured to adjust the magnitude of the first rate.
Matsumoto teaches a solid-state imaging device (Abstract); wherein the imaging can be used for fingerprint detection in a broad sense ([0436]); and wherein the reference signal generator (reference signal generator 27 for supplying a reference signal Vslop)(Fig. 1; [0055]) is configured to adjust the magnitude of the first rate (wherein the magnitude of the rate can be can be changed to make larger, or a change characteristic of the slope)([0098-0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include adjusting a magnitude of the rate of change of the reference signal since it allows for a higher resolution image (Matsumoto; [0111]).

Regarding claim 10, He teaches wherein the first node (photodetector/photodiode 714)(Fig. 7A; [0096]) is configured to be connected to a sensing electrode (wherein the photodiode 714 is connected to the capacitive sensor electrode 708)(Fig. 7A; [0096]).  

Regarding claim 11, He teaches wherein the pixel array (the sensor chip 402 includes an array of sensor pixels)(Fig. 4A; [0081]) is configured to receive a drive voltage during the detection period (receiving drive voltage for detecting a fingerprint)(Fig. 14; [0143]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov